                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 25, 2021
                       UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

CAROLINA VASQUEZ, et al,                   §
                                           §
         Plaintiffs,                       §
VS.                                        § CIVIL ACTION NO. 5:19-CV-32
                                           §
NR1 TRANSPORT, INC., et al,                §
                                           §
         Defendants.                       §

                                       ORDER

      After holding a settlement hearing in this matter, United States Magistrate

Judge John A. Kazen issued a Report and Recommendation in accordance with 28

U.S.C. § 636(b)(3), recommending that the Court approve the proposed settlement as

it pertains to Minor Plaintiff T.V. (Dkt. No. 62). At the close of the hearing, the

Parties, through their counsel, waived their right to object to the proposed findings

and recommendations contained in Judge Kazen’s Report, stated that they had no

objections to the Court’s findings, and requested that this Court accept Judge Kazen’s

findings (id. at 5). Accordingly, this Court may act on the Report immediately and

will review the proposed findings and recommendations for plain error.

      Having considered the record, the Report, and the applicable law, the Court

hereby ADOPTS the Report and Recommendation (Dkt. No. 62) as the findings and

opinion of the Court. The Court hereby APPROVES the proposed settlement as it

pertains to Minor Plaintiff T.V. The Clerk of Court is hereby DIRECTED, upon

receipt of the settlement funds for T.V., to deposit said funds into an interest-bearing
account. T.V. will be entitled to withdraw her settlement funds upon reaching

eighteen years of age and upon the filing of a proper motion and order by the Court.

Finally, the Court hereby ORDERS the Parties to file their Joint Stipulation of

Dismissal no later than Monday, June 7, 2021.

      It is so ORDERED.

      SIGNED May 24, 2021.



                                         ___________________________________
                                         Marina Garcia Marmolejo
                                         United States District Judge




                                         2
